DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (US PGPub 2021/0074200) in view of Sampsell (US PGPub 2006/0066597). 

Regarding claim 1, Xiang discloses a pixel drive control device ([0054], some embodiments of the disclosure provide a method for driving a display panel and a display device) configured to control driving of an array of pixels ([0056] and fig. 1, the display panel includes a plurality of pixels 1 arranged in an array) in M (where M≥2) rows and N (where N≥2) columns on a display device (fig. 4), comprising:
an element configured to control driving a part of pixels in each of pixel units ([0081], “display is performed based on the positions of pixels to be lightened and a data signal corresponding to the pixels to be lightened”), each of the pixel units including two or more pixels in m (where m<M) rows and n (where n<N) columns and being set in the array of pixels in the M rows and the N columns ([0084], “when the number of pixels to be lightened is M/N of the total number of the pixels in the display panel, as shown in FIG. 4 to FIG. 12, every adjacently arranged N pixels 1 are taken as a pixel unit 10, and each pixel unit 10 includes M pixel(s) to be lightened”).
While Xiang discloses a method of driving a display panel, Xiang is silent as to the specific structure used to perform such method. Methods of driving a display panel to include driving by using a pixel drive controller are known in the prior art. In a similar field of endeavor of display devices, Sampsell discloses a pixel drive controller (fig. 2, array controller 22). 
In view of the teachings of Xiang and Sampsell, it would have been obvious to one of ordinary skill in the art to use the array controller in Sampsell, to perform the method of driving a display panel as described in Xiang for the purpose of using known structure to achieve expected and intended display driving results. 

Regarding claim 2, the combination of Xiang and Sampsell further discloses wherein
the pixel drive controller controls to apply a scanning signal to a driving target row among the M rows, the driving target row including a pixel to be driven in each pixel unit, and not to apply a scanning signal to a row other than the driving target row, and
the pixel drive controller controls to apply a data signal to a driving target column among the N columns, the driving target column including a pixel to be driven in each pixel unit, and not to apply a data signal to a column other than the driving target column (Sampsell: [0037], “In one embodiment, the array controller 22 controls the rate of update of the display elements 100. The processor 21 may configure the refresh rate of the array controller 22. In one embodiment, the array controller is configured to operate in two or more modes of update. In one mode, each of the rows of the pixel array 30 is updated using a method such as described above with reference to FIG. 5B. In a second mode, at least one of the subrows is updated at a lower frequency”).

Regarding claim 3, the combination of Xiang and Sampsell further discloses 
wherein the pixel drive controller applies a data signal at a higher level than a data signal that is applied to drive all pixels in the pixel unit (Sampsell: [0041], “In one embodiment, additional modes may include updating a different number of subrows at different frequencies. For example, in one embodiment, in a first mode each of subrows A, B, and C is updated at a first rate; in a second mode, subrow A and B are updated at a first rate and subrow C at a lower rate, or at varying rate, such as described above based on receiving video reference data frames; and in a third mode, subrow A is updated at a first rate, subrow B at a second rate, and subrow C at a third rate. It is to be recognized that in embodiments with more subrows, additional modes of operation may be defined to have varying power consumption properties”).

Regarding claim 4, the combination of Xiang and Sampsell further discloses wherein the pixel drive controller applies a data signal at a level based on a ratio of the number of the part of pixels driven in each pixel unit to the number of all the pixels in the pixel unit (Xiang: [0084], “when the number of pixels to be lightened is M/N of the total number of the pixels in the display panel, as shown in FIG. 4 to FIG. 12, every adjacently arranged N pixels 1 are taken as a pixel unit 10, and each pixel unit 10 includes M pixel(s) to be lightened (in figures, shaded pixels are pixels to be lightened); N is an integer greater than 1, and M is a positive integer which is greater than 0 and smaller than N. In this way, the pixels to be lightened can be guaranteed to be distributed uniformly in the display panel, so that the display effect can be guaranteed”).

Regarding claim 5, the combination of Xiang and Sampsell further discloses wherein the pixel drive controller, in response to a predetermined condition being satisfied, performs switching between controlling to drive all the pixels in the pixel unit and controlling to drive the part of pixels in the pixel unit (Xiang: [0060], “The display panel performs high-resolution display when the distance is relatively close and performs low-resolution display when the distance is relatively far, so that the energy consumption of the display panel is lowered”. ALSO, Sampsell: [0038], “In one embodiment, as available battery power becomes lower, the array controller 22 skips more subrows, for example, by applying row voltage strobes to subrows A but skipping subrows B and C of each of the rows”).

Regarding claim 6, the combination of Xiang and Sampsell further discloses wherein the pixel drive controller, in response to a predetermined condition being satisfied, changes a part of pixels to be driven in each pixel unit (Xiang: [0060], “The display panel performs high-resolution display when the distance is relatively close and performs low-resolution display when the distance is relatively far, so that the energy consumption of the display panel is lowered”. ALSO, Sampsell: [0038], “In one embodiment, as available battery power becomes lower, the array controller 22 skips more subrows, for example, by applying row voltage strobes to subrows A but skipping subrows B and C of each of the rows”).

Claim 7 is a method claim drawn to the device of claim 1 and is therefore interpreted and rejected based on similar reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xin et al. (US PGPub 2017/0169791) discloses “Therefore, the resolution of the display device under full-screen display can be reduced by half and even reduced by three quarters, and hence the driving power consumption of the display panel can be reduced but the display brightness cannot be affected.” ([0112]).
Jung (US PGPub 2015/0213768) discloses “The pixel driving method provided in an embodiment of the present invention utilizes a limited number of pixel units to display required images, thereby reducing the power consumption of a display device by reducing driving frequency” ([0058]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693